UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6703



WILLIAM EARL MARSHALL,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh.    Terrence W. Boyle, Chief
District Judge. (CA-00-146-5-BO)


Submitted:   September 21, 2000       Decided:   September 28, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Earl Marshall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       William Earl Marshall appeals the district court’s order

denying his motion for reconsideration of denial of his 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 2000) petition.     We have reviewed the

record and the district court’s opinion and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court. See Marshall v. United States, No. CA-00-146-5-BO (E.D.N.C.

Apr. 20, 2000). We deny Marshall’s motion for appointment of coun-

sel.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2